Citation Nr: 1011028	
Decision Date: 03/24/10    Archive Date: 03/31/10

DOCKET NO.  07-26 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a heart condition, 
to include as due to exposure to Agent Orange and to include 
as secondary to service-connected type II diabetes mellitus.

2.  Entitlement to service connection for hypertension, to 
include as due to exposure to Agent Orange and to include as 
secondary to service-connected type II diabetes mellitus.

3.  Entitlement to a higher initial rating for anxiety 
disorder, not otherwise specified, evaluated as 30 percent 
disabling from February 11, 2006 to December 12, 2007, and 50 
percent disabling beginning December 13, 2007.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and his Spouse


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to July 
1970.  The Veteran served in Vietnam and is the recipient of 
a Bronze Star with a "V" device.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied service connection for a heart 
condition and hypertension, and granted service connection 
for anxiety disorder, not otherwise specified.  The grant of 
service connection and an initial 30 percent rating were made 
effective February 11, 2006.  In March 2008, the RO increased 
the initial rating for anxiety disorder to 50 percent 
effective December 13, 2007.

The Veteran and his wife appeared before the undersigned at a 
hearing at the RO in February 2010.  A transcript is of 
record.

On October 13, 2009, in accordance with authority provided in 
38 U.S.C. § 1116, the Secretary of Veterans Affairs announced 
his decision to establish presumptions of service connection, 
based upon exposure to herbicides within the Republic of 
Vietnam during the Vietnam era, for three new conditions: 
ischemic heart disease, Parkinson's disease, and B cell 
leukemia. 

As required by 38 U.S.C. § 1116, the Department of Veterans 
Affairs (VA) will issue regulations through notice and 
comment rule-making procedures to establish the new 
presumptions of service connection for those diseases. Those 
regulations will take effect on that date that a final rule 
is published in the Federal Register. Until that time, VA 
does not have authority to establish service connection and 
award benefits based upon the planned new presumptions. 

On November 20, 2009, the Secretary of Veterans Affairs 
directed the Board to stay action on all claims for service 
connection that cannot be granted under current law but that 
potentially may be granted based on the planned new 
presumptions of service connection for ischemic heart 
disease, Parkinson's disease, and B cell leukemia based upon 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era. 

As the Veteran's appeals for service connection for 
hypertension and heart disease may be affected by these new 
presumptions (a March 2008 VA treatment record shows findings 
of ischemic heart disease), the Board must stay action on 
these matters in accordance with the Secretary's stay. Once 
the planned final regulations are published, the adjudication 
of these claims will be resumed.


FINDINGS OF FACT

1.  For the period from February 11, 2006 to October 13, 
2007, the Veteran's anxiety disorder was manifested by 
occupational and social impairment with reduced reliability 
and productivity.

2.  For the period beginning October 14, 2007, the Veteran's 
anxiety disorder has been manifested by complete occupational 
and social impairment.


CONCLUSIONS OF LAW

1.  For the period from February 11, 2006 to October 13, 
2007, the criteria for a disability rating of 50 percent for 
anxiety disorder were met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code 9413 (2009).

2.  For the period from October 14, 2007, the criteria for a 
disability rating of 100 percent for anxiety disorder were 
met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.130, Diagnostic Code 
9413.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist the claimant 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

The appeal arises from disagreement with the initial rating 
following the grant of service connection.  The courts have 
held that once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements (such as an 
effective date) are appropriately addressed under the notice 
provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002).  
Goodwin v. Peake, 22 Vet. App. 128 (2008).  

Where a claim has been substantiated after the enactment of 
the VCAA, the Veteran bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements.  Id.  No claims of prejudice have been 
made in this case.

Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d). This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim. 38 C.F.R. § 3.159(c)(4).

VA has obtained all available records, including service 
records and records of post service treatment.  Additionally, 
the Veteran was afforded a VA examination in response to his 
claim.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Initial Rating Criteria

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule). 38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2009).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned. 
38 C.F.R. § 4.7 (2009).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified. Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2009).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition. The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable. Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the Veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  38 
C.F.R. § 4.126(a) (2009).

When evaluating the level of disability from a mental 
disorder, VA will consider the extent of social impairment, 
but shall not assign an evaluation solely on the basis of 
social impairment.  38 C.F.R. § 4.126(b) (2009).

An anxiety disorder is rated under 38 C.F.R. § 4.130, 
Diagnostic Code 9413, which in turn incorporates criteria 
contained in the General Rating Formula for Mental Disorders.

Under the General Rating Formula, a noncompensable disability 
rating is warranted when a mental condition has been formally 
diagnosed, but symptoms are not severe enough either to 
interfere with occupational or social functioning or to 
require continuous medication.

A 30 percent disability rating is warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment, impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. Id.

A 70 percent evaluation is warranted for an anxiety disorder 
if the Veteran exhibits: occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine actives; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work like setting); 
inability to establish and maintain effective relationships. 
Id.

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name. Id.

The schedular criteria incorporate the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV).  38 C.F.R. §§ 4.125, 
4.130.

The Global Assessment of Functioning (GAF) score is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th 
ed. (DSM-IV) at 32).

A GAF score of 31-40 indicates some impairment in reality 
testing or communications or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood. Id.

A GAF score of 41-50 is assigned where there are, "serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."  Id.

A GAF score of 51-60 rating indicates moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  Id.

A GAF score of 61-70 reflects some mild symptoms, such as 
depressed mood and mild insomnia, or some difficulty in 
social, occupational, or school functioning, such as 
occasional truancy, or theft within the household, but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships.  Id.

The list of symptoms under the rating criteria are meant to 
be examples of symptoms that would warrant the evaluation, 
but are not meant to be exhaustive, and the Board would not 
need to find all or even some of the symptoms to award a 
specific evaluation.   Mauerhan v. Principi, 16 Vet App 436, 
442-3 (2002).  On the other hand without the examples listed 
in the rating criteria it would be difficult to determine the 
difference between a 30 and 50 percent rating.  If the 
evidence shows that the veteran suffers symptoms or effects 
that cause occupational or social impairment equivalent to 
what would be caused by the symptoms listed in the diagnostic 
code, the appropriate equivalent rating will be assigned.  
Id.

The list of symptoms under the rating criteria are meant to 
be examples of symptoms that would warrant the evaluation, 
but are not meant to be exhaustive, and the Board need not 
find all or even some of the symptoms to award a specific 
evaluation.   Mauerhan v. Principi, 16 Vet App 436, 442-3 
(2002).  On the other hand, if the evidence shows that the 
Veteran suffers symptoms or effects that cause occupational 
or social impairment equivalent to what would be caused by 
the symptoms listed in the diagnostic code, the appropriate 
equivalent rating will be assigned.  Mauerhan v. Principi, at 
443.  The Court of Appeals for the Federal Circuit has 
embraced the Mauerhan Court's interpretation of the criteria 
for rating psychiatric disabilities.  Sellers v. Principi, 
372 F.3d 1318, 1326 (Fed. Cir. 2004).

Ultimately in Mauerhan the Court upheld the Board's decision 
noting that the Board had considered all of the Veteran's 
psychiatric symptoms, whether listed in the rating criteria 
or not, and had assigned a rating based on the level of 
occupational and social impairment.  Mauerhan v. Principi, at 
444.

Applying this analysis to the criteria for the 100 percent 
rating, it follows that the Veteran would be entitled to that 
rating if his psychiatric disability caused total 
occupational and social impairment, regardless of whether he 
had some, all, or none of the symptoms listed in the rating 
formula, and regardless of whether his symptoms were listed 
or not.  


Anxiety Disorder

Background

In July 2006, the Veteran had a VA compensation and pension 
examination.  The examiner noted the Veteran had gone to an 
emergency room in May 2006 for chest pain, which occurred in 
the context of "emotional stress," and no subsequent 
cardiac problems were found.  The Veteran reported "a lot of 
anxiety" and a history of depression, noting his anxiety had 
gone up "two-fold" since the Iraq war started.  He could 
not tolerate watching news programs or war movies.  He 
occasionally had flashbacks of traumatic experiences and was 
"nauseated."  

The examiner stated the Veteran presented as a friendly, 
talkative, casually groomed man with a euthymic mood and 
cheerful affect.  There was no evidence of delusional 
thinking, or compulsive or ritualistic behavior.  He denied 
hallucinations although he reported several incidents of 
sensing ghosts in houses which was corroborated by a 
coworker.  He denied suicidal or homicidal ideation.  He was 
fairly well oriented.  He denied problems with memory.  His 
attention, concentration, and judgment were good.  He 
reported a history of depression with loss of motivation and 
productivity at work.  

His depression appeared to be in remission and well 
controlled with medication.  He reported problems with 
anxiety which kept him awake at night, along with a history 
of panic attacks.  Since the May 2006 panic attack, he had a 
"couple" of attacks with chest pain, shortness of breath, 
and "restlessness."  The Veteran indicated he was able to 
perform basic activities of daily living with no difficulty.  

The Veteran reported that he had worked as a carpenter until 
1992, when he injured a shoulder and could no longer perform 
that work.  He had been self employed since 1992, as a tile 
setter.  He reported that he was now quite successful with 
increased productivity since a heart attack in February 2006.

The examiner stated that the Veteran did not meet full 
criteria for a diagnosis of PTSD, unless he was under-
reporting his symptoms.  The examiner noted the Veteran was 
certainly experiencing difficulties with anxiety which were 
as likely as not related to his combat experiences.  

The examiner diagnosed anxiety disorder, not otherwise 
specified, with occasional panic attacks, as likely as not 
related to Vietnam trauma; major depressive disorder, 
recurrent, largely in remission; and alcohol dependence, in 
full sustained remission, secondary to the Veteran's efforts 
to medicate his depression.  The examiner assigned a GAF of 
55-60.  

VA mental health notes dated in February and August 2007 
indicate that the Veteran had diagnoses of major depression, 
PTSD, and alcohol and polysubstance dependency, in remission.  
The Veteran reported his mood was "down," he was 
"stressed" regarding his financial situation, and 
experiencing moderate depression.  He was having anxiety 
attacks 3-4 times per week.  He was sleeping 6-8 hours per 
night and having weekly nightmares, but usually did not 
remember the dreams.  He denied suicidal or aggressive 
ideation, plan, or intent.  

The Veteran had a VA compensation and pension examination in 
September 2007.  The Veteran was currently working as a tile 
layer and had employees to assist him.  He reported that he 
was able to engage in a normal range of activities of daily 
living.  

The examiner stated the Veteran was cooperative, casual, 
friendly, calm, and socially engaging.  His thought processes 
were logical, coherent, and relevant.  He was an attractive, 
articulate, verbal, well-dressed and well-groomed individual.  
He seemed intelligent and his speech was well understood.  He 
was oriented to time, place, person and situation.  His 
affect was spontaneous, and his reasoning and fund of 
information was good.  He exhibited no psychomotor agitation.  
He complained of short-term memory problems.  

The Veteran reported that he had panic attacks that required 
trips to the emergency room.  He reported symptoms such as 
racing thoughts, depression, insomnia, appetite disturbance, 
anhedonia, and nightmares.  He indicated he felt depressed 
and hopeless at times, but was not suicidal.  The examiner 
opined that the Veteran was not unemployable, but that he did 
have some impairment in his work at times, because of his 
anxiety and mood problems.  The examiner diagnosed anxiety 
disorder, undifferentiated somatoform disorder, and assigned 
a GAF of 55.  

In October 2007, the Veteran was seen at a VA emergency room 
with complaints of lethargy and disorientation since the 
previous day.  The impression was possible new onset of 
diabetes.  In November 2007, the Veteran reported chest pain 
and shortness of breath, which he attributed to anxiety.  It 
was noted that he forgot to take his medications once every 
two weeks.  He was having financial difficulties and could 
not afford to eat better.  It was also reported that he was 
living with friends and eating whatever they bought.

A VA treatment record dated in December 2007, shows that the 
Veteran reported anxiety during the day, including anger and 
irritability.  His spouse stated that he fought and talked in 
his sleep.  He continued to be upset about the Iraq war.  He 
denied suicidal or aggressive ideation, plan or intent.  The 
treatment provider stated that the Veteran suffered from 
chronic PTSD and opined that he had an exacerbation of his 
chronic PTSD symptoms and was deserving of an increase in his 
service connected disability for PTSD which was directly 
related to his military experiences as a decorated combat 
medic in Vietnam.

In February 2008, the Veteran was afforded a VA compensation 
and pension examination.  He reported that he had not worked 
since August of 2007, indicating work had dropped off and he 
had "burned bridges."  He reported that he was depressed 
and had insomnia.  He indicated that he had no energy or 
drive and no sex drive.  He stated that he worried over his 
future including his finances.  He indicated that he was 
anxious for no reason, which had increased. 

He had an aversion to seeing war movies on television and 
that he was "unnerved" to see Iraq war veterans treated 
like heroes compared to Vietnam veterans.  He stated he had 
good relationship with his wife.  He stated his wife told him 
he woke up talking about guns and saying "kill all."  The 
Veteran reported that he isolated himself from others, and 
had no friends.  

The examiner noted that the Veteran appeared relaxed and 
calm, as well as cheerful, and as the interview continued he 
seemed more depressed, and cynical.  His thought processes 
were logical, coherent and relevant.  The Veteran was 
oriented to time, place, person and situation.  His affect 
was spontaneous and reasoning good.  He appeared distractible 
and he stated that he had poor short-term memory.  A review 
of the psychological symptoms resulted in the endorsement of 
racing thoughts, anxiety, panic attacks, depression, 
insomnia, appetite disturbance, crying spells, anhedonia, and 
nightmares.  

The examiner opined the Veteran did not fit the criteria for 
a diagnosis of PTSD.  The examiner diagnosed anxiety 
disorder, not otherwise specified, and undifferentiated 
somatoform disorder, and assigned a GAF of 50.  The examiner 
stated the Veteran's condition had worsened slightly as 
evidenced by a GAF of 50 compared to a GAF of 55 given on 
September 22, 2007.  

A VA treatment record dated in April 2008 shows that the 
Veteran reported anxiety during the day, including anger and 
irritability.  He had weekly nightmares.  He denied suicidal 
or aggressive ideation, plan or intent.  The examiner again 
stated the Veteran suffered from chronic PTSD and opined that 
he had an exacerbation of the chronic PTSD symptoms and was 
deserving of any increase in his service-connected disability 
for his PTSD which was directly related to his military 
experiences as a decorated combat medic in Vietnam.

A December  2008 VA treatment note shows that the Veteran 
complained of insomnia, sleeping only 3 to 4 hours per night, 
shortness of breath, chest pain, diarrhea, dreams 
(flashbacks), increased irritability, increased anxiety, and 
lack of motivation.  The Veteran reported that he had no 
friends other than his wife and that he did not socialize 
because "people disappoint you."  

The examiner noted the Veteran was "well-related", 
cooperative, and "easily engageable" with no abnormal 
movements.  His speech was normal in rate, volume, tone, and 
rhythm.  His mood and affect were anxious.  His thought 
process was coherent and goal directed.  He denied perceptual 
disturbances, and no suicidal or homicidal ideations.  He was 
oriented to date, place and person.  His recent and remote 
memory was intact.  His insight was limited and judgment was 
fair.  The examiner assigned a GAF of 55.  

In an August 2009 VA treatment record, the Veteran reported 
increased anxiety since his last visit.  He continued to have 
difficulty sleeping through the night.  He did not report 
feeling depressed or hopeless and there was no increased 
irritability or thoughts of suicide.  The examiner noted the 
Veteran was clean, neatly dressed and well groomed.  Behavior 
was cooperative and pleasant with good eye contact, although 
he was tearful at times.  Speech was spontaneous and clear, 
with appropriate volume and rate.  His mood was depressed and 
affect was blunted.  He was alert and oriented times four.  

There was an appropriate level of concentration, recent and 
remote memory were intact.  Thought content was coherent, 
logical and goal-oriented.  There were no delusional or 
paranoid thoughts, visual or auditory hallucinations, and no 
suicidal or homicidal ideation/intent.  Insight and judgment 
were fair.  

The examiner diagnosed PTSD, major depressive disorder, and 
alcohol dependence in full sustained remission and assigned a 
GAF of 50.  The examiner stated the Veteran continued to have 
persistent functional impairment due to PTSD.  He further 
stated the Veteran did not appear to be likely to be able to 
work in a structured environment.

In a November 2009 VA treatment note, the examiner observed 
that the Veteran's knees were bouncing up and down, and his 
forearms were shaking.  He was oriented to person, city, and 
year, but not month.  He realized he was at VA but thought he 
was in another clinic.  The examiner stated the Veteran had 
psychomotor agitation and speech was monotonous with normal 
volume.  His mood was anxious and affect was constricted.  
His thought process was linear and goal directed and thought 
content was negative for suicidal or homicidal ideations or 
visual or auditory hallucinations.  Judgment and insight were 
fair.  The examiner noted the Veteran's tremulousness was 
severe.  Additionally, the examiner noted the Veteran's wife 
was becoming increasingly concerned about the Veteran's 
cognitive decline.

In a subsequent November 2009 VA treatment record, the 
examiner noted that the Veteran was seen for a follow-up from 
the emergency room for tremors.  He reported the Veteran's 
mood had improved and he was not feeling depressed.  His 
anxiety level was well-controlled with medication and he had 
no thoughts of suicide.  

There was fair eye contact and markedly decreased facial 
expression.  The Veteran's psychomotor activity was 
decreased.  Speech was spontaneous, monotone, with decreased 
rate and amount.  His mood was depressed and affect was 
blunted.  He was alert and oriented times four.  He had an 
appropriate level of concentration.  

The examiner further noted the Veteran's recent and remote 
memory were impaired.  Thought content was coherent, logical 
and goal-oriented.  There were no delusional or paranoid 
thoughts, and there was no evidence of auditory or visual 
hallucinations.  His thought process was concrete.  Insight 
was limited and judgment was impaired.  

The examiner diagnosed PTSD, major depressive disorder, 
alcohol dependence in full sustained remission, and assigned 
a GAF of 50.

At the February 2010 hearing the Veteran testified that he 
experienced episodes where he would become lethargic, lay 
around for days, and not shower.  He reported that he had had 
to quit work because of the psychiatric disability.  He 
reported suicidal ideation, but that religious beliefs 
prevented him from acting.  He also reported panic attacks 
occurring three or four times per week.  He stated that he 
seldom rode buses because he would get disoriented.  

The Veteran's wife testified that he was becoming less and 
less independent and that they were experiencing more 
difficulty getting along together.  She elaborated that when 
the Veteran had appointments, she had to arrange for someone 
to accompany him.  Otherwise, he might get lost.

Analysis

I.  For the period beginning February 11, 2006 to October 13, 
2007: 

The symptoms listed in the criteria for a 50 percent 
evaluation are not intended to serve as an exhaustive list, 
but as examples of the type of symptomatology that would 
warrant that evaluation, but without those factors, 
differentiating a 30 percent evaluation from a 50 percent 
evaluation would be difficult.  Mauerhan v. Principi, 16 Vet. 
App. 436, 442 (2002).  If the evidence demonstrates that a 
claimant suffers symptoms or effects that cause occupational 
and social impairment equivalent to that which would be 
caused by those listed in the rating criteria the appropriate 
equivalent rating will be assigned.  Mauerhan v. Principi, at 
442.

The Veteran endorsed many of the symptoms associated with a 
50 percent disability rating for anxiety disorder. 
Specifically, he reported panic attacks more than once a 
week, anxiety, nightmares, and trouble sleeping. Despite 
these symptoms, he reported he was employed at least through 
September 2007 and reported a good relationship with his 
wife.

In his VA examination and during VAMC treatment prior to 
December 13, 2007, the Veteran was assigned GAF scores 
indicative of moderate impairment. He reported problems with 
anxiety which kept him awake at night and continued to 
experience panic attacks, to include a May 2006 trip to the 
emergency room.  He indicated symptoms such as racing 
thoughts, depression, insomnia, appetite disturbance, 
anhedonia, and nightmares.  He indicated he felt depressed 
and hopeless at times, but was not suicidal.  He was working, 
and even reported being quite successful.

The examiner opined that the Veteran was not unemployable, 
but that he did have some impairment in his work at times, 
because of his anxiety and mood problems.  The record for 
this period also documents disturbances of motivation and 
mood. 

Given these symptoms and medical evidence of record, the 
Veteran's disability most nearly approximates the criteria 
for a 50 percent rating for the period beginning February 11, 
2006 to December 12, 2007. 

In order to warrant a higher disability evaluation, the 
criteria for a 70 percent rating are met under the General 
Rating Formula if there are deficiencies in most of the areas 
of work, school, family relations, judgment, thinking, and 
mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

The evidence prior to December 13, 2007, showed no 
deficiencies in the area of work, family relations, judgment, 
or thinking.  Furthermore, while the Veteran reported 
irritability, he was fully engaged in work, through at least 
September 22, 2007.  Hence, he did not have deficiencies in 
most of the areas needed for a 70 percent rating.

II.  For the period from October 14, 2007

Although the Veteran reported at the 2008 examination that he 
had been unemployed since August 2007, the September 2007 VA 
examination shows that he remained employed at that time, and 
was given a GAF of 55, in the middle of the moderate range.  

The October 14, 2007 VA emergency room note indicates a 
worsening of the disability with symptoms of disorientation 
and lethargy.  Although the treatment note does not indicate 
that this symptomatology was due to the psychiatric 
disability, the treatment notes reflect no consideration of 
the fact that the Veteran had a psychiatric disability.  In 
addition, the symptoms are similar to those subsequently 
attributed to the psychiatric disability.

The record shows that since October 14, 2007, the Veteran has 
been unemployed, in large part due to psychiatric 
symptomatology and he has been given GAF scores indicative of 
an inability to work.  The record also contains a psychiatric 
opinion that the Veteran would not be able to sustain 
employment.  Hence, the evidence is in favor of a finding 
that the Veteran has total occupational impairment.

The Veteran has maintained some social relationships inasmuch 
as he remains married, occasionally sees his wife's family, 
and at one point was reportedly staying with friends 
(although this might be an indication of an impaired 
relationship with his wife).  According to the testimony, 
however, these relationships are significantly impaired.

In addition, the record since October 14, 2007, shows that 
the Veteran has many of the symptoms listed as examples of 
those warranting a 100 percent rating.  Resolving reasonable 
doubt in his favor, the Board finds that the Veteran's 
disability has approximated the criteria for a 100 percent 
rating since October 14, 2007.

Extra-Schedular

In exceptional cases an extraschedular rating may be 
provided. 38 C.F.R. § 3.321 (2009).  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for the service-
connected disability are inadequate. Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the Veteran's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the Veteran's disability level and 
symptomatology, then the Veteran's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required. In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the Veteran's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms." 38 
C.F.R. 3.321(b)(1) (related factors include "marked 
interference with employment" and "frequent periods of 
hospitalization"). 

When the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step, a determination of whether, to accord justice, 
the Veteran's disability picture requires the assignment of 
an extraschedular rating. 

As discussed above, the symptoms of the Veteran's anxiety 
disorder consist of deficiencies in most of the areas 
described in the rating criteria.  There have been no reports 
of symptoms that are outside the rating schedule.  Hence, the 
schedule reasonably describes the Veteran's disability, and 
referral for extraschedular consideration is not warranted. 

Total Disability Rating Based on Individual Unemployability 
(TDIU)

The Court has held that TDIU is an element of all appeals of 
an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 
(2009).  TDIU is granted where a Veteran's service connected 
disabilities are rated less than total, but they prevent him 
from obtaining or maintaining all gainful employment for 
which his education and occupational experience would 
otherwise qualify him.  38 C.F.R. § 4.16 (2009). 

Where a Veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2009) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the Veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001). 

In this case, TDIU consideration is not warranted for the 
period prior to October 14, 2007, because there was no 
evidence or contention that the Veteran was unemployable.  
During this period the Veteran was maintaining a business, 
which he described as successful and was able to manage 
employees.

For the period beginning October 14, 2007, the Veteran is in 
receipt of a 100 percent schedular rating.  TDIU is provided 
where the combined schedular evaluation for service connected 
diseases and disabilities is less than total, or 100 percent.  
38 C.F.R. § 4.16(a).  Hence, TDIU would not be for 
consideration during this period.  VAOPGCPREC 6-99; 64 Fed. 
Reg. 52,375 (1999).


ORDER

For the period from February 11, 2006 to October 13, 2007, a 
disability rating of 50 percent for an anxiety disorder, not 
otherwise specified, is granted.

For the period beginning October 14, 2007, a 100 percent 
rating for an anxiety disorder, not otherwise specified, is 
granted.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


